Citation Nr: 1430882	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 80 percent for seizure disorder, to include traumatic brain injury (TBI) residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active duty service from September 1989 to December 1992.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to a total disability rating for individual unemployability due to service-connected disabilities was raised by the Veteran in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew in writing his appeal currently pending before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the claim for a rating in excess of 80 percent for seizure disorder, to include TBI residuals, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a May 2014 written statement, the Veteran and his representative moved to withdraw his appeal currently pending before the Board in its entirety.  Hence, there remain no allegations of error for appellate consideration, and the appeal is dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 80 percent for seizure disorder, to include TBI residuals, is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


